Case 19-12825-JDW        Doc 31    Filed 11/12/19 Entered 11/12/19 16:38:58              Desc Main
                                   Document     Page 1 of 1

__________________________________________________________________
                                              SO ORDERED,



                                              Judge Jason D. Woodard

                                              United States Bankruptcy Judge

             The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

In re:                                           )
                                                 )
         SAMANTHA L. JEFFRIES,                   )            Case No.:        19-12825-JDW
                                                 )
               Debtor.                           )            Chapter 7
                                                 )

                                  ORDER TO SHOW CAUSE

       On October 18, 2019, a Reaffirmation Agreement Between Debtor and Lakeview Loan
Servicing, LLC (the “Reaffirmation Agreement”) (Dkt. # 21) was filed by Lakeview Loan
Servicing, LLC (the “Creditor”). The Reaffirmation Agreement is due to be approved without a
hearing, except for issues related to an “Attorney’s Fee” of $125.00 added to the reaffirmed debt.

        There is no indication in the Reaffirmation Agreement what work was performed that
would warrant an award of fees. As the term “Reaffirmation” implies, the debt amount, interest
rate, and other terms appear to be exactly the same in the agreement as before the bankruptcy.
Attorney fee approval requires disclosure of the attorney and evidence of the work performed to
earn the fee as well as the reasonableness of that fee. See Johnson v. Georgia Highway Exp., Inc.,
488 F.2d 714 (5th Cir. 1974). Further inquiry is necessary. Accordingly, it is hereby

         ORDERED, ADJUDGED and DECREED that the Creditor is ordered to appear on
December 17, 2019 at 10:30 a.m. at the Oxford Federal Building, 911 Jackson Avenue,
Oxford, MS 38655, to show cause why the attorney’s fee should not be disallowed. If the Creditor
fails to appear, the Reaffirmation Agreement may be approved but the fee disallowed.

                                     ##END OF ORDER##
